Dear Mr. Burch:
This letter is in response to your question, which asks whether a city of the fourth class may provide by ordinance for the selection of candidates for city offices by party caucus with provisions for nomination of independent candidates by petition.
We are enclosing our Opinion No. 280, dated July 18, 1963, to Belt, which is self-explanatory. We have not enclosed the opinions referred to in that opinion because they were withdrawn after the adoption of specific legislation authorizing third class cities to pass ordinances providing for primary elections.
It is our view that a fourth class city cannot provide by ordinance for the holding of a primary election. It follows that the city cannot by ordinance dictate the manner in which political parties or groups may endorse a candidate for any municipal office. It is our opinion that any eligible person desiring to be placed upon the ticket as a candidate at the election has a right to have his name placed thereon when properly filed. It is our view that a political party or a group of people desiring to have some sort of a plan or convention or meeting for the purpose of selecting a representative of said political party or group of people to be their candidate may do so. However, we do not believe the "nominee" of the party or group has a right to be placed on the ballot as the nominee of the party or group. Such a nominee must file as an individual and cannot be designated as the candidate of any party or group.
We believe this answers your questions.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. No. 280, Belt, 7/18/63